DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 2 February 2022 is acknowledged.  The traversal is on the ground(s) that the claimed invention of Claim 26 is distinguishable over JP 2003147473.  This is not found persuasive because the restriction requirement was not predicated on the invention of Claim 26 being or not being distinguishable over the reference. Rather, it was predicated on the common technical feature of forming ion implanted/coated metal powder (layer 3), which reference teaches. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 February 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 26, it is unclear what is meant by “concentration of ceramic”. It is unclear what kind of concentration is claimed. The Specification appears to refer to atoms per square centimeter of C or N at the surface of metal powder as corresponding to this feature, but neither C nor N alone is ceramic and this concentration is specific, not any kind of concentration. Could concentration refer to density, for example? The meaning of concentration is likewise indefinite in Claim 31 where it is also referred to.
Regarding Claim 27, it is unclear how this claim is further limiting of previous Claim 26 since it appears to relate to the same requirement of the ceramic already present in Claim 26. To the extent that it could be further limiting it is unclear how.
Regarding Claim 28, it is unclear whether the 50 micron requirement applies to diameter of all particles in the material. Does this mean that there are no particles in the material having diameter that exceeds 50 microns?
Regarding Claim 31, it is unclear whether “5%” and “10%,” with respect to the outer surface, necessarily refer to positions that are at 5% of the radius along the radius direction closer to the center and that are at 10% of the radius along the radius direction closer to the center, respectively. 
Regarding Claim 31, at the last line, it is unclear what is the location referred to as “where”. Is this beyond about 10%, at about 10%, in the range from about 5% to about 10%? It is unclear what is required by “substantially zero”. Is there any objective threshold that is required? 
Allowable Subject Matter
Claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 27-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 26-31, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest metal core particle having ceramic outer layer with claimed concentration profile in the claimed context. For example, Wang USPA 2011/0076587 teaches or suggest metal core particle coated with ceramic but fails to expressly teach or suggest claimed concentration profile or otherwise provide basis for establishing such profile. See Wang (entire document). Cited Miko USPA 2019/0112700 relates to ceramic core particles. See Miko (entire document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
28 September 2022